[a20191217form8kexhibit10001.jpg]
Exhibit 10.1 EXECUTION VERSION AMENDMENT NO. 4 TO MASTER REPURCHASE AGREEMENT
AMENDMENT NO. 4 TO MASTER REPURCHASE AGREEMENT, dated as of December 13, 2019
(this “Amendment”), by and between GP COMMERCIAL JPM LLC f/k/a TH Commercial JPM
LLC (“Seller”) and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a national banking
association (“Buyer”). Capitalized terms used but not otherwise defined herein
shall have the meanings given to them in the Repurchase Agreement (as defined
below). RECITALS WHEREAS, Seller and Buyer are parties to that certain
Uncommitted Master Repurchase Agreement, dated as of December 3, 2015, as
amended by Amendment No. 1 to Master Repurchase Agreement, dated as of June 28,
2017, by Amendment No. 2 to Master Repurchase Agreement, dated as of June 28,
2019, and by Amendment No. 3 to Master Repurchase Agreement, dated as of August
23, 2019 (the “Existing Repurchase Agreement”; as amended hereby and as further
amended, restated, supplemented or otherwise modified and in effect from time to
time, the “Repurchase Agreement”); WHEREAS, in connection therewith, Seller and
Buyer entered into that certain Fee and Pricing Letter, also dated as of
December 3, 2015, (the “Existing Fee Letter”; as amended by that certain
Amendment No. 1 to Fee and Pricing Letter, dated as of June 28, 2017, and as
further amended by that certain Amendment No. 2 to Fee and Pricing Letter, dated
as of June 28, 2019 (the “Fee Letter Amendment”), and as further amended,
restated, supplemented or otherwise modified and in effect from time to time,
the “Fee Letter”); and WHEREAS, Seller and Buyer have agreed, subject to the
terms and conditions hereof, that the Repurchase Agreement shall be amended as
set forth in this Amendment. NOW THEREFORE, in consideration of the premises and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Seller and Buyer agree as follows: SECTION 1.
Amendments to Repurchase Agreement. (a) The definition of “Maximum Facility
Amount”, as set forth in Article 2 of the Repurchase Agreement, is hereby
amended and restated in its entirety to read as follows: “Maximum Facility
Amount” shall mean $450,000,000, as such amount may be increased at the request
of Seller and upon the approval by Buyer, as determined in its sole discretion,
in accordance with Article 3(o).



--------------------------------------------------------------------------------



 
[a20191217form8kexhibit10002.jpg]
(b) Section 3(o) of the Repurchase Agreement shall be deleted in its entirety
and, after the date hereof, shall be of no further force and effect and shall be
replaced in its entirety as follows: (o) [Reserved]. SECTION 2. Conditions. (I)
Conditions Precedent. This Amendment shall become effective on the date upon
which all of the following has occurred: (a) this Amendment has been executed
and delivered by a duly authorized officer of each of Seller and Buyer; and (b)
Buyer has received payment from Seller of the Upsize Option Fee that is due and
payable as of the date of this Amendment pursuant to Article 3(o) of the
Repurchase Agreement, in the amount set forth in writing by Buyer to Seller on
or prior to the date hereof (such date on which each of the conditions set forth
in clauses (a) and (b) are satisfied, the “Effective Date”). (II) Additional
Condition. Within ten (10) Business Days of the Effective Date, Seller shall
deliver to Buyer a legal opinion from Seller’s outside counsel acceptable to
Buyer and its counsel with respect to the applicability of the safe harbor
provisions of the U.S. Bankruptcy Code. Failure to comply with this condition
shall result in an immediate Event of Default pursuant to Article 12(a) of the
Repurchase Agreement. SECTION 3. Representations and Warranties. On and as of
the Effective Date and the date first above written, Seller hereby represents
and warrants to Buyer that (a) it is in compliance with all the terms and
provisions set forth in the Repurchase Agreement on its part to be observed or
performed, (b) after giving effect to this Amendment, no Default or Event of
Default under the Repurchase Agreement has occurred and is continuing, and (c)
after giving effect to this Amendment, the representations and warranties
contained in Article 9 of the Repurchase Agreement are true and correct in all
respects as though made on such date (except for any such representation or
warranty that by its terms refers to a specific date other than the date first
above written or the Effective Date, in which case it shall be true and correct
in all respects as of such other date). SECTION 4. Acknowledgments of Guarantor.
In connection with this Amendment, the Guarantor hereby acknowledges the
execution and delivery of this Amendment by the Seller and agrees that the
Guarantor continues to be bound by the Amended and Restated Guarantee Agreement
to the extent of the Obligations (as defined therein), notwithstanding the
impact of the changes set forth herein. SECTION 5. Limited Effect. Except as
expressly amended and modified by this Amendment, the Repurchase Agreement and
each of the other Transaction Documents shall continue to be, and shall remain,
in full force and effect in accordance with their respective terms; provided,
however, that upon the Effective Date, (a) all references in the Repurchase
Agreement to the “Transaction Documents” shall be deemed to include, in any
event, this Amendment, and -2-



--------------------------------------------------------------------------------



 
[a20191217form8kexhibit10003.jpg]
(b) each reference to the “Repurchase Agreement” in any of the Transaction
Documents shall be deemed to be a reference to the Repurchase Agreement as
amended hereby. SECTION 6. Counterparts. This Amendment may be executed in
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment in Portable Document Format (.PDF) or by facsimile transmission shall
be effective as delivery of a manually executed original counterpart thereof.
SECTION 7. Costs and Expenses. Seller shall pay Buyer’s reasonable actual out of
pocket costs and expenses, including reasonable fees and expenses of
accountants, attorneys and advisors, incurred in connection with the
preparation, negotiation, execution and consummation of this Amendment. SECTION
8. No Novation, Effect of Agreement. Seller and Buyer have entered into this
Amendment solely to amend the terms of the Repurchase Agreement and the Fee
Letter and do not intend this Amendment or the transactions contemplated hereby
to be, and this Amendment and the transactions contemplated hereby shall not be
construed to be, a novation of any of the obligations owing by Seller under or
in connection with the Repurchase Agreement, the Fee Letter or any of the other
documents executed in connection therewith to which Seller is a party (the
“Repurchase Documents”). It is the intention of each of the parties hereto that
(i) the perfection and priority of all security interests securing the payment
of the obligations of Seller under the Repurchase Agreement and the other
Repurchase Documents are preserved, (ii) the liens and security interests
granted under the Repurchase Agreement continue in full force and effect, and
(iii) any reference to the Repurchase Agreement in any such Repurchase Document
shall be deemed to also reference this Amendment. SECTION 9. Submission to
Jurisdiction. Each party irrevocably and unconditionally (i) submits to the
non-exclusive jurisdiction of any United States Federal or New York State court
sitting in Manhattan, and any appellate court from any such court, solely for
the purpose of any suit, action or proceeding brought to enforce its obligations
under this Amendment or relating in any way to this Amendment and (ii) waives,
to the fullest extent it may effectively do so, any defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court and any
right of jurisdiction on account of its place of residence or domicile. To the
extent that either party has or hereafter may acquire any immunity (sovereign or
otherwise) from any legal action, suit or proceeding, from jurisdiction of any
court or from set off or any legal process (whether service or notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) with respect to itself or any of its
property, such party hereby irrevocably waives and agrees not to plead or claim
such immunity in respect of any action brought to enforce its obligations under
this Amendment or relating in any way to this Amendment. The parties hereby
irrevocably waive, to the fullest extent each may effectively do so, the defense
of an inconvenient forum to the maintenance of such action or proceeding and
irrevocably consent to the service of any summons and complaint and any other
process by the mailing of copies of such process to them at their respective
address specified in the Repurchase -3-



--------------------------------------------------------------------------------



 
[a20191217form8kexhibit10004.jpg]
Agreement. The parties hereby agree that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Section 8 shall affect the right of Buyer to serve legal process in any other
manner permitted by law or affect the right of Buyer to bring any action or
proceeding against any Seller or its property in the courts of other
jurisdictions. SECTION 10. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AMENDMENT. SECTION 11. GOVERNING
LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF.
-4-



--------------------------------------------------------------------------------



 
[a20191217form8kexhibit10005.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written. BUYER:
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a national banking association
organized under the laws of the United States By: /s/ Thomas N. Cassino
________________ Name: Thomas N. Cassino Title: Executive Director SELLER: GP
COMMERCIAL JPM LLC, a Delaware limited liability company By: /s/ Marcin
Urbaszek_____________ Name: Marcin Urbaszek Title: Chief Financial Officer
Acknowledged and Agreed: GRANITE POINT MORTGAGE TRUST INC., a Maryland
corporation, in its capacity as Guarantor, and solely for purposes of
acknowledging and agreeing to the terms of this Amendment: By: _/s/ Marcin
Urbaszek_______________ Name: Marcin Urbaszek Title: Chief Financial Officer
JPM—GP Commercial Amendment No. 4 – Signature Page



--------------------------------------------------------------------------------



 